DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This action is written in response to applicant’s correspondence received August 25, 2021.  Claims 3-32 are currently pending and under examination.  
Any rejection or objection not reiterated herein has been overcome by amendment.	

Withdrawn Double Patenting Warning
In the Office Action mailed March 3, 2021, it was stated that should claim 4 be found allowable, claim 5 would be objected to as being a substantial duplicate thereof (see page 3). However, upon further reconsideration, the limitation in claim 4 “wherein the targeter-RNA and the activator-RNA are not covalently linked to one another by intervening nucleotides” does not necessarily satisfy the limitation of claim 5 “wherein the targeter-RNA and the activator-RNA are two separate RNA molecules” because the targeter-RNA and the activator-RNA of claim 4 could alternatively be linked as one RNA molecule via a moiety other than “intervening nucleotides”.

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 3-32 under 35 USC 103 as set forth in the Office Action mailed March 3, 2021 on pages 4-21 has been reconsidered and withdrawn. Applicant’s arguments that one would not look to the modifications described by Good to modify Siksnys because Good focuses on modifications for the improving antisense molecules for RNA targets, the mechanism 
Response to Arguments
Applicant’s argument that “inherency is insufficient to support the rejection of the claims as obvious” (see remarks on page 13) and further that “The Federal Circuit has explained that limiting a 103 analysis to only consider inherency – rather than performing the full 103 analysis…is in error, especially when the claims are directed to a new compound that is neither disclosed nor suggested in the art” (see remarks on page 13). 
These arguments have been fully considered but are themselves not persuasive at least because inherency was not the sole basis for the obviousness rejection.
Applicant’s argument that in Millennium, the Federal Circuit overturned the district court decision holding that the lower court “clearly erred in its consideration of inherency” because the distinct court applied inherent obviousness not to an inherent property of a known compound, but to a new compound with distinct properties (see remarks on page 13).
This argument has been fully considered but is itself not persuasive at least because the Cas9 cleavage complex was already known and the presence of tracrRNA in the Cas9 cleavage complex is an inherent property of this known complex. Siksnys describes an actual reduction to practice for making and using the Cas9 cleavage complex as cited in the Office Action mailed March 3, 2021. This disclosure provides sufficient guidance to those of ordinary skill in the art to 
Applicant’s argument that the art taught that tracrRNA is not part of the target DNA cleavage complex (see remarks on page 16-22) is itself not persuasive at least because it does not rebut the finding that the tracrRNA is inherent to the Cas9 cleavage complex. However, the fact that the tracrRNA was not known to be part of the Cas9 cleavage complex does contribute to the finding that one would not have had sufficient motivation combined with a reasonable expectation of success to have modified it in view of Good as discussed above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is set forth in the Office Action mailed March 3, 2021 on pages 4-21. The cited reference and the prior art as a whole do not provide sufficient motivation with a reasonable expectation of success in modifying the tracrRNA of Siksnys to comprise one or more of the modifications recited by claims 3 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Claims 3-32 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/



September 15, 2021